DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/264,645 filed on January 29, 2021.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Preliminary Amendment
4.	Receipt is acknowledged of the preliminary amendment filed on January 29, 2021.  Currently claims 1-13, 24, and 25 remain in the examination.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-6, 13, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0392283 A1 to Finn et al. (hereinafter “Finn”).
Regarding claims 1 and 24, Finn discloses an RFID tag 100 (see paragraph 0032) capacitively coupled to the contactless reader (see figure 1 – above the label ISO 14443); a first RFID tag electrode CA (see figure 1 and paragraph 0163) and a second electrode 132 which can be coupled with a second reader (not shown); a power supply circuitry in the form of a battery (see paragraph 0058) which provides power to the component parts; and a data transmission circuity IC which transmits data through the electrodes PA (see figures 5H and others and paragraphs 0249).    
	Regarding claims 2-4, as shown in figure 5G, the antenna coil MA1 and MA2 may be disposed inside of the plurality of layers (see paragraph 0246).
	Regarding claim 5, the outer layer may be an insulating material (see paragraph 0246).
	Regarding claim 6, as shown in figure 5C, the first electrode MA1 and the second electrode MA2 are arranged in a concentric circle (see paragraph 0234).
	Regarding claim 13, the antenna or the electrode are made of metallic material (see paragraph 0072). 

Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0392283 A1 to Finn et al. in view of US 2014/0306805 A1 to Jung et al. (hereinafter “Jung”).  
	The teachings of Finn have been discussed above.  
Finn, however fails to specifically teach or fairly suggest a specific communication method such as load modulation and other types of load modulation method as recited in claim 8. 
Jung discloses a tag apparatus communicating with a reader (see abstract) wherein the tag is RFID tag (see paragraph 0005).  Jung also teaches load modulation method between the reader 
In view of Jung’s teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to employ well-known load modulation method between the RFID reader the tag.  Since these are well-known scheme, the circuits for these modulation scheme are generally pre-maid and readily available.  Accordingly, adopting widely used modulation method is advantageous in production and cost.  

Allowable Subject Matter
12.	Claim 9, 11, 12, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant is respectfully suggested to pay attention to claim dependencies of these claims.  
13.	The following is a statement of reasons for the indication of allowable subject matter:  Claims are directed at an RFID tag for capacitively coupled to an RFID reader.  The RFID tag comprising all the elements of claim 1 and additional limitations as recited these claims are neither disclosed nor suggested by the cited references. Even if some teachings may be found in other references, Examiner finds no grounds to combine them.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
February 24, 2022